 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8    TERESA H.,

 9                                       Plaintiff,               CASE NO. C18-5711-MAT

10               v.
                                                                  ORDER RE: SOCIAL SECURITY
11    ANDREW M. SAUL,                                             DISABILITY APPEAL
      Commissioner of Social Security, 1
12
                                         Defendant.
13

14           Plaintiff proceeds through counsel in her appeal of a final decision of the Commissioner of

15   the Social Security Administration (Commissioner).                 The Commissioner denied Plaintiff’s

16   application for Disability Insurance Benefits (DIB) after a hearing before an Administrative Law

17   Judge (ALJ). Having considered the ALJ’s decision, the administrative record (AR), and all

18   memoranda of record, this matter is AFFIRMED.

19   ///

20   ///

21   ///

22
             1
                Andrew M. Saul is now the Commissioner of the Social Security Administration. Pursuant to Federal Rule
23   of Civil Procedure 25(d), Andrew M. Saul is substituted for Nancy A. Berryhill as defendant in this suit.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 1
 1                                 FACTS AND PROCEDURAL HISTORY

 2          Plaintiff was born on XXXX, 1963. 2 She has two years of college education, and

 3   previously worked as a retail store assistant manager, cashier, driver, plastic factory molding

 4   operator, certified nursing assistant, and community support manager at a long-term care facility.

 5   (AR 67, 239, 255.)

 6          Plaintiff applied for DIB in December 2015. (AR 218-19.) That application was denied

 7   and Plaintiff timely requested a hearing. (AR 131-33, 138-46.)

 8          On April 4, 2017, ALJ David Johnson held a hearing, taking testimony from Plaintiff and

 9   a vocational expert. (AR 62-110.) On July 21, 2017, the ALJ issued a decision finding Plaintiff

10   not disabled. (AR 26-52.) Plaintiff timely appealed. The Appeals Council denied Plaintiff’s

11   request for review on July 2, 2018 (AR 1-7), making the ALJ’s decision the final decision of the

12   Commissioner. Plaintiff appealed this final decision of the Commissioner to this Court.

13                                                JURISDICTION

14          The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. § 405(g).

15                                                 DISCUSSION

16          The Commissioner follows a five-step sequential evaluation process for determining

17   whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it must

18   be determined whether the claimant is gainfully employed. The ALJ found Plaintiff did not engage

19   in substantial gainful activity during the period between her alleged onset date (April 2, 2009) and

20   her date last insured (DLI) (June 30, 2013). (AR 28.) At step two, it must be determined whether

21   a claimant suffers from a severe impairment. The ALJ found that through the DLI, Plaintiff’s

22
            2
23              Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 2
 1   cervical sprain, spinal abnormalities, radiculitis, right shoulder sprain, degenerative joint disease,

 2   thoracolumbar sprain, radiculopathy, lupus, fibromyalgia, emphysema/chronic obstructive

 3   pulmonary disease, interstitial lung disease, Raynaud’s phenomenon, and bursitis were severe.

 4   (AR 28-30.) Step three asks whether a claimant’s impairments meet or equal a listed impairment.

 5   The ALJ found that Plaintiff’s impairments did not meet or equal the criteria of a listed impairment.

 6   (AR 30-33.)

 7          If a claimant’s impairments do not meet or equal a listing, the Commissioner must assess

 8   residual functional capacity (RFC) and determine at step four whether the claimant has

 9   demonstrated an inability to perform past relevant work. The ALJ found that through the DLI,

10   Plaintiff was capable of performing light work with additional limitations: she could occasionally

11   stoop, kneel, crouch, crawl, and climb ladders, ropes, or scaffolds. She could frequently climb

12   ramps or stairs. She could occasionally reach overhead with her right arm. She could not have

13   concentrated exposure to extreme cold, pulmonary irritants, or hazards. (AR 33.) With that

14   assessment, the ALJ found Plaintiff able to perform past relevant work as an auto driver, packing

15   and shipping clerk, cashier II, sales clerk, and social service aide. (AR 49-50.)

16          If a claimant demonstrates an inability to perform past relevant work, the burden shifts to

17   the Commissioner to demonstrate at step five that the claimant retains the capacity to make an

18   adjustment to work that exists in significant levels in the national economy. The ALJ proceeded

19   to step five in the alternative, finding that Plaintiff could perform other representative jobs such as

20   storage facility rental clerk, small product assembler, mail clerk, semiconductor bonder, and

21   document preparer. (AR 51-52.)

22          This Court’s review of the ALJ’s decision is limited to whether the decision is in

23   accordance with the law and the findings supported by substantial evidence in the record as a

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 3
 1   whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means more

 2   than a scintilla, but less than a preponderance; it means such relevant evidence as a reasonable

 3   mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881 F.2d 747, 750

 4   (9th Cir. 1989). If there is more than one rational interpretation, one of which supports the ALJ’s

 5   decision, the Court must uphold that decision. Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir.

 6   2002).

 7            Plaintiff argues the ALJ erred in (1) excluding mental health conditions at step two; (2)

 8   assessing certain medical opinions; and (3) assessing her RFC. 3 The Commissioner argues that

 9   the ALJ’s decision is supported by substantial evidence and should be affirmed.

10                                                    Step two

11            At step two, a claimant must make a threshold showing that her medically determinable

12   impairments significantly limit her ability to perform basic work activities. See Bowen v. Yuckert,

13   482 U.S. 137, 145 (1987); 20 C.F.R. §§ 404.1520(c), 416.920(c). A medically determinable

14   impairment results from anatomical, physiological, or psychological abnormalities that can be

15   shown by medically acceptable clinical and laboratory diagnostic techniques, and established by

16   medical evidence consisting of signs, symptoms, and laboratory findings, not only by a statement

17   of symptoms. 20 C.F.R. § 404.1521. “Basic work activities” refers to “the abilities and aptitudes

18   necessary to do most jobs.”         20 C.F.R. §§ 404.1522(b), 416.922(b).            “An impairment or

19   combination of impairments can be found ‘not severe’ only if the evidence establishes a slight

20   abnormality that has ‘no more than a minimal effect on an individual’s ability to work.’” Smolen

21

22            3
               Plaintiff’s opening brief also challenges the ALJ’s step-four findings and the sufficiency of the
     evidence, but in doing so either only reiterates arguments made elsewhere or fails to identify an error with
23   specificity. Dkt. 12 at 15-16. Accordingly, these issues will not be analyzed separately.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 4
 1   v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996) (quoting Social Security Ruling 85-28). “[T]he step

 2   two inquiry is a de minimis screening device to dispose of groundless claims.” Id. (citing Bowen,

 3   482 U.S. at 153-54). An ALJ is also required to consider the “combined effect” of an individual’s

 4   impairments in considering severity. Id. A diagnosis alone is not sufficient to establish a severe

 5   impairment. Instead, a claimant must show his medically determinable impairments are severe.

 6   20 C.F.R. §§ 404.1521, 416.921.

 7          In this case, the ALJ found that Plaintiff’s post-traumatic stress disorder (PTSD) had not

 8   been diagnosed by an acceptable medical source, and thus was not medically determinable. (AR

 9   29.) The ALJ also found that Plaintiff’s anxiety and depression were medically determinable, but

10   not severe because they did not cause limitations that were any more than mild. (AR 29-30.)

11   Plaintiff argues that the ALJ erred in excluding PTSD, depression, and anxiety at step two. Dkt.

12   12 at 5-10.

13          As to PTSD, Plaintiff notes that the ALJ emphasized that this condition was not diagnosed

14   by an acceptable medical source. Dkt. 12 at 5. Plaintiff does not dispute this finding or explain

15   how this finding was erroneous. Accordingly, the Court finds that the ALJ properly excluded

16   PTSD at step two. See 20 C.F.R. § 404.1521 (“Therefore, a physical or mental impairment must

17   be established by objective medical evidence from an acceptable medical source.”).

18          Likewise, the remainder of Plaintiff’s brief on the step-two allegations do not show error

19   in the ALJ’s decision. Plaintiff points to several parts of the record, none of which establish that

20   her mental conditions caused functional limitations prior to the DLI more severe than found by the

21   ALJ: in fact, they do not identify any particular functional limitations at all. Dkt. 12 at 5-10 (citing

22   AR 834, 1083-92, 2258-62). The ALJ entered detailed findings regarding Plaintiff’s functioning

23   in the four “paragraph B” domains, and Plaintiff has not shown that any of those findings are

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 5
 1   erroneous. (AR 29-30.) Plaintiff urges this Court to interpret the mental examinations to support

 2   her contentions, but this Court will not re-weigh the evidence. Because Plaintiff has failed to meet

 3   her burden to show error in the ALJ’s step-two findings, this portion of the ALJ’s decision is

 4   affirmed.

 5                                           Medical evidence

 6          Plaintiff alleges that the ALJ erred in assessing the medical evidence pertaining to her

 7   physical and mental conditions, and the Court will consider each argument in turn.

 8   Legal standards

 9          In general, more weight should be given to the opinion of a treating physician than to a

10   non-treating physician, and more weight to the opinion of an examining physician than to a non-

11   examining physician. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). Where not contradicted

12   by another physician, a treating or examining physician’s opinion may be rejected only for “‘clear

13   and convincing’” reasons. Id. (quoting Baxter v. Sullivan, 923 F.2d 1391, 1396 (9th Cir. 1991)).

14   Where contradicted, a treating or examining physician’s opinion may not be rejected without

15   “‘specific and legitimate reasons’ supported by substantial evidence in the record for so doing.”

16   Id. at 830-31 (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)). The ALJ may reject

17   physicians’ opinions “by setting out a detailed and thorough summary of the facts and conflicting

18   clinical evidence, stating his interpretation thereof, and making findings.” Reddick v. Chater, 157

19   F.3d 715, 725 (9th Cir. 1998) (citing Magallanes, 881 F.2d at 751). Rather than merely stating

20   her conclusions, the ALJ “must set forth [her] own interpretations and explain why they, rather

21   than the doctors’, are correct.” Id. (citing Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)).

22   Physical impairments

23          Plaintiff notes that the ALJ focused on the paucity of abnormal objective findings in the

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 6
 1   medical evidence. Dkt. 12 at 10-11 (referencing AR 35-45, 47-49). Plaintiff points to certain

 2   objective findings (Dkt. 12 at 11 (citing AR 574, 575, 581, 582, 596, 616)), but fails to

 3   acknowledge that the ALJ mentioned those findings as well, and that he found that those abnormal

 4   findings were minimal in the context of the record, and were undermined by Plaintiff’s inconsistent

 5   responses upon examination. (AR 35-37.) Although Plaintiff interprets the evidence differently,

 6   she has not shown that the ALJ’s assessment was unreasonable and has therefore failed to establish

 7   error in the ALJ’s decision. See Morgan v. Comm’r of Social Sec. Admin., 169 F.3d 595, 599 (9th

 8   Cir. 1999) (“Where the evidence is susceptible to more than one rational interpretation, it is the

 9   ALJ’s conclusion that must be upheld.”).

10          Plaintiff’s brief next addresses a few of the many medical opinions in this record. Dkt. 12

11   at 11-13. Plaintiff’s alternate interpretation of these opinions does not establish error in the ALJ’s

12   assessment of these opinions. Although Plaintiff notes that some of the discounted opinions

13   mention objective findings, the ALJ acknowledged those objective findings and found them to be

14   minimal and contradicted by other examination results. (AR 35-37.) Plaintiff also emphasizes

15   that her treating chiropractor cited objective findings, but does not acknowledge that the ALJ cited

16   objective findings inconsistent with the chiropractor’s findings, which is a specific, legitimate

17   reason to discount the chiropractor’s opinion. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.

18   2008) (inconsistency with the record properly considered by ALJ in rejection of physician’s

19   opinions). Furthermore, the ALJ did not err in noting the chiropractor’s status as a non-acceptable

20   medical source. See Turner v. Comm’r of Social Sec. Admin., 613 F.3d 1217, 1223-24 (9th Cir.

21   2010); Hubble v. Astrue, 467 Fed. Appx. 675, 676-77 (9th Cir. Jan. 30, 2012) (“The ALJ is entitled

22   to give greater weight to opinions from ‘acceptable medical sources’ . . .). That the ALJ credited

23   other opinions that were signed by chiropractors working in concert with physicians does not

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 7
 1   create an internal inconsistency with the ALJ’s finding that opinions authored by a chiropractor

 2   alone were entitled to less weight. (See AR 39-40, 41-42.)

 3   Lupus & fibromyalgia

 4          Plaintiff argues that the ALJ’s decision fails to account for limitations caused by her lupus

 5   and fibromyalgia. Dkt. 12 at 13. Plaintiff states that “the possibility exists that [she] exhibited

 6   symptoms for years prior to her formal [lupus and fibromyalgia] diagnoses” in early 2013. Id.

 7   This contention fails to identify any evidence in the record indicating that Plaintiff actually had

 8   any limitations caused by these conditions prior to the DLI that were not accounted for in the RFC

 9   assessment; raising the mere “possibility” that she had more severe limitations does not show that

10   the ALJ erred. See Valentine v. Comm’r of Social Sec. Admin., 574 F.3d 685, 692 n.2 (9th Cir.

11   2009) (“Valentine does not detail what other physical limitations follow from the evidence of his

12   knee and should[er] injuries, besides the limitations already listed in the RFC. We reject any

13   invitation to find that the ALJ failed to account for Valentine’s injuries in some unspecified way.”).

14   Plaintiff has not met her burden to show that the ALJ improperly excluded limitations caused by

15   lupus or fibromyalgia.

16   Mental impairments

17          Plaintiff reiterates arguments made with respect to step two to contend that she had mental

18   limitations that should have been included in the RFC assessment. Dkt. 12 at 14. Plaintiff does

19   not point to any evidence outlining any functional limitations, however. Id. Therefore, Plaintiff

20   has not shown that the ALJ erred in failing to include mental limitations in the RFC assessment.

21   ///

22   ///

23   ///

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 8
 1                                       CONCLUSION

 2        For the reasons set forth above, this matter is AFFIRMED.

 3        DATED this 18th day of June, 2019.

 4

 5                                                   A
                                                     Mary Alice Theiler
 6                                                   United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE - 9
